Citation Nr: 1242343	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  11-01 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel







INTRODUCTION

The appellant served on active duty from January 1955 to January 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board remanded this claim for readjudication by the agency of original jurisdiction (AOJ) in November 2011, and for additional development in February 2012, which has been completed.  The case is now before the Board for further appellate consideration 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and probative evidence does not support a finding that the Veteran is currently diagnosed with a bilateral hearing loss disability for VA compensation purposes that is etiologically related to active military service. 


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by active service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board most recently remanded this matter for additional development in February 2012.  The Board instructed that the RO/AMC (1) request that the appellant identify any additional medical treatment received for hearing loss; (2) attempt to obtain any in-service hospital records dated in 1955 from Camp Chaffee, Fort Smith, Arkansas, and VA treatment records dated in 1955 and 1980 from Hines VA Hospital; (3) attempt to obtain the appellant's service treatment records with recognition that the claims file had been assigned two separate identification numbers and that searches be performed using both numbers, and; (4) afford the appellant an additional VA audiological examination to determine the nature and etiology of his claimed bilateral hearing loss disability.   

In February 2012 the AMC requested that the appellant identify any additional treatment received for the claimed disability and he was invited to submit any additional information relevant to the claim.  Additionally, using the appellant's service number, claims file number and social security number, the AMC requested that the National Personnel Records Center (NPRC) provide any service treatment records pertaining to the appellant.  In February 2012, the NPRC indicated that such records are fire-related.  There were no service treatment records or Surgeon General's Office records.  

The AMC also requested that the Joint Services Records Research Center (JSRRC) provide any medical and SGO records pertaining to the appellant and his unit of assignment, and if none were available, that searches for sick/morning reports pertaining to any hospital treatment received at Camp Chaffee, Fort Smith, Arkansas in 1955 be performed.  In August 2012, the JSRRC indicated that the appellant's service treatment records were fire-related and there were no SGO records pertaining to his service number.  Audiograms performed during enlistment and separation physicals could not be reconstructed and there were no references to health in morning reports.  

In February and May 2012, the AMC requested that Advance Care Hospital of Fort Smith, Arkansas, provide any records of treatment pertaining to the appellant at Camp Chaffee, Fort Smith, Arkansas in 1955.  In May 2012, Advance Care Hospital indicated that the facility was not in existence prior to 2003.  

Using the Veteran's social security number and claims file number, the AMC requested any service treatment and hospital records from the Fayetteville, Arkansas VAMC dated in 1955 and 1980.  In June 2012, the Fayetteville VAMC indicated that there were no records at that facility responsive to the request.  Additionally, the Veterans Health Care System of the Ozarks indicated that no records pertaining to the appellant that had been retired.

Using the appellant's claims file number and social security number, the AMC requested that the Hines VA Hospital provide any treatment records and hospital reports pertaining to the appellant dated in 1950 and 1980.  In July 2012, the Great Lakes Health Care System, Hines VA Hospital, indicated that the appellant's file had been located and mailed to the AMC.  The records received, however, pertain to inpatient treatment for suspected appendicitis in May 1960 and they are negative for any information of evidence relevant to the claimed bilateral hearing loss disability.  

In March and May 2012, the Veteran was afforded additional VA audiological examinations pursuant to the Board's remand instructions and his claim was readjudicated in an October 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Veterans Claims Assistance Act of 2000 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the appellant was provided an appropriate application form, or the completeness of his application.  VA notified the appellant in March and September 2006 of the information and evidence needed to substantiate and complete his claim for service connection, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  The March 2006 letter also provided notice of how VA assigns disability ratings and effective dates.

VA has fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording him VA examinations.

The Board acknowledges that the appellant's service treatment records were among those presumably lost in the 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In October 2012, the AMC issued a "Formal Finding on the Unavailability of Service Treatment Records," which outlined the attempts made to obtain any service treatment records from the NPRC and JSSRC as described above.  The appellant was requested on numerous occasions to submit to VA any service treatment records in his possession and to properly complete NA Form 13055 for reconstruction of medical data.  These efforts yielded no additional information regarding the appellant's service treatment records.  The appellant was notified of the unavailability of his service treatment records in September 2012.

Accordingly, the Board acknowledges that VA has a heightened duty to assist the appellant in developing his claim since the records may have been lost or destroyed. O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993) (noting that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  

The Board finds that any further efforts to obtain the appellant's service treatment records would be futile, and as such, the Board finds that VA has fulfilled its duty to assist in obtaining such records.  The Board notes that it has a heightened obligation both to explain its findings and conclusions and to carefully consider the benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet.. App. 46, 51 (1996).  

The appellant identified three additional providers of medical care that have treated his claimed bilateral hearing loss disability:  The Jesse Brown VA Medical Center in Chicago, Illinois; CH Medical Center, and; WG Clinic.  The appellant's VAMC records dating since 2005 are associated with the claims file.  Pursuant to the appellant's authorization and consent form, VA contacted the WG Clinic, however, in August 2006, that facility indicated that it had no records pertaining to the appellant.  In June 2006, the appellant was notified that his authorization and consent form for CH Medical Center contained an incorrect address.  He was requested to provide a correct address for that facility, however, he did not respond.

As noted, the appellant was afforded VA audiology examinations in connection with the claim in appeal in February 2007, March 2012 and May 2012.  Despite the representative's assertions that the aforementioned VA examinations are inadequate for purposes of adjudication of this claim, for the reasons explained below, the Board finds that VA has made sufficient efforts to assist the Veteran in the development of his claim by scheduling multiple examinations.  However, the inadequacy of the examination is a result of the Veteran's failure to cooperate during the examinations.  

The examiners reviewed the appellant's reported and/or documented history of his claimed hearing loss disability and recorded his contentions of record.  Appropriate audiometric examinations were attempted during the February 2007 and the March and May 2012 examinations, however, audiometric testing could not be performed in March 2012 and audiometric findings on puretone examination in February 2007 and May 2012 were inconsistent, unreliable, and did not provide an accurate representation of the appellant's current hearing acuity.  Accordingly, an etiological opinion pertaining to the appellant's claimed bilateral hearing loss disability was either not provided or the examiner opined that an etiological opinion could not be given without resort to mere speculation due to inconsistent responses provided by the appellant during audiological evaluation.  

The representative asserts that the May 2012 examiner failed to provide adequate supporting rationale for his conclusion that responses during audiometric examination were inconsistent.  The Board finds, however, that the VA examiner adequately explained the reasons and bases for his opinions and conclusions.  Specifically, he determined that he could not provide an etiological opinion pertaining to hearing loss without resort to speculation because hearing acuity could not be determined due to the appellant's inconsistent responses during audiological evaluation.  Thus, a definitive opinion cannot be provided because of the appellant's unreliable responses during examination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In this regard, the appellant was afforded an additional audiological examination in May 2012, however, unreliable responses were again noted during that examination.  The Board notes that the Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991).  

The representative has also asserted that the May 2012 examination is inadequate because the examiner provided no information as to what made the appellant's responses during audiological evaluation inconsistent or unreliable (i.e. physical limitation verses lack of cooperation).  Additionally, the examiner did not document what procedures were taken, if any, to reduce the potential for inconsistent responses.  The representative noted that the appellant is of advanced age and it is crucial that testing be conducted in a way that adapts to his needs.  The Board finds, however, that when the May 2012 examination report is reviewed in conjunction with other evidence of record, there is simply no indication that the appellant has any physical, medical or cognitive limitations that may limit is ability to properly cooperate and participate in audiological evaluation.  Specifically, with the exception of occasional cerumen impaction, which was cleared prior to examination in May 2012, VA treatment records dating since 2005 do not suggest the presence of any physical limitation that may affect the accuracy, adequacy, or reliability of an audiological evaluation.  Additionally, there is no evidence that the appellant experiences any cognitive impairment that may limit his ability to understand and follow instruction.  Moreover, VA treatment records dating from June 2009 through at least July 2010 show that the appellant did not commonly wear his hearing aids and he had no difficulty with communication.  Most recently, an October 2011 VA general medical note shows that he had not been seen in audiology since 2006 and he refused a new audiology appointment.  Under these circumstances, the Board finds no basis for requesting an additional examination or opinion.

In light of the foregoing, the Board finds that VA has fulfilled its VCAA duties to the appellant as they pertain to the claim decided herein.  No further notification or development action is necessary on the issue now being decided.  Accordingly, the Board will proceed to a decision as to the issues on appeal.

Analysis 

The appellant essentially contends that he currently has a bilateral hearing loss disability related to service.  He asserts that during infantry artillery training in March 1955, he was in close proximity to a bomb explosion that "shattered his ear drums" and caused his ear drums to rupture and bleed.  He asserts that his hearing has been impaired since service and has progressively worsened over time.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2012).

A sensorineural hearing loss disability may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  However, this presumption does not apply as discussed below.  

The Board has reviewed all the evidence in the appellant's claims file, his Virtual VA file, and his multiple contentions.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim, and what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appellant's DD Form 214 shows that his military occupational specialty was a food service helper.  He did not receive any military decorations or awards indicative of noise exposure during service and he did not have any foreign or sea service.  His last duty assignment was with a field artillery battalion.   

The only service treatment record associated with the claims file is a November 1956 separation examination where the appellant's hearing was 15/15 on whispered voice testing.  

Post-service VA treatment records dating since 2005 show that the appellant initially reported complaints of hearing loss when he established VA medical care in October 2005.  He stated that he had never discussed his impaired hearing with any past physician.  Since October 2005, he has consistently reported that he has experienced a bilateral hearing loss since the alleged incident in March 1955.  

In his February 2006 claim for service connection for a bilateral hearing loss disability, the appellant indicated that he had hearing loss that began in March 1955.  He reported post-service employment since 1968 as a mechanic and a police officer.  

With respect to whether the appellant has a current bilateral hearing loss disability, the Board finds that the competent medical evidence does not demonstrate that he has a current bilateral hearing loss disability for VA compensation purposes.  

In this regard, as noted by the representative, a July 2006 VA audiological and hearing aid evaluation, which was performed by an audiology extern, showed that puretone audiometry testing at that time revealed a moderate gradually sloping to severe sensorineural hearing loss bilaterally from 250 to 8000 Hz.  The Board notes, however, that the July 2006 audiological and hearing aid evaluation is not adequate for VA purposes.  Specifically, the evaluation was not performed by a state-licensed audiologist and there is no indication that Maryland CNC controlled speech discrimination testing was performed.  See 38 C.F.R. § 4.85.

Additionally, a February 2007 general medical examination report shows a diagnosis of moderate hearing loss.  Significantly, however, audiometric testing was not performed during that examination.  During a subsequent VA audiological examination in February 2007, audiometric findings on puretone examination were inconsistent and puretone averages and speech reception thresholds were in poor agreement.  Due to inconsistent responses by the appellant during audiometric testing, the test results were considered to be unreliable and did not provide an accurate representation of the appellant's current hearing sensitivity.

In March 2011, the Veteran presented for an additional VA audiological examination pertaining to his claimed tinnitus disability.  It does not appear that puretone audiometric testing was performed as this examination was conducted by the same audiologist who conducted the February 2007 examination.  Regarding the etiology of the appellant's claimed hearing loss, the examiner stated that due to inconsistent responses provided by him during audiometric evaluation, the reported test results are not considered to be reliable and do not provide an accurate representation of his current hearing sensitivity.  

In accordance with the February 2012 remand, the Veteran was afforded an additional VA audiological examination in March 2012.  Audiometric testing was not able to be performed at that time due to cerumen impaction.  Audiometric testing was deferred pending cerumen management/removal.   

An additional VA audiological examination was performed in May 2012.  Again however, puretone test results were not valid for rating purposes due to inconsistent responses provided by the appellant during audiometric evaluation.  Thus, audiometric testing results were not considered to be reliable and did not provide an accurate representation of the appellant's current hearing sensitivity.  The examiner stated that due to the inconsistent audiologic test results, an opinion regarding the etiology of the appellant's claimed hearing loss disability could not be offered.  

As previously noted, service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  The competent medical evidence of record, to include the February 2007 and May 2012 VA examinations, whereby puretone audiological testing was performed, do not contain threshold findings for any frequency or speech recognition scores necessary for a finding of an impaired hearing disability.  In light of the foregoing, the Board concludes that the medical evidence of record does not demonstrate that the appellant has had a current hearing loss disability in either ear for VA compensation purposes at any time during the claim. 

The Board acknowledges the appellant's documented complaints of bilateral hearing loss.  Furthermore, audiometric findings during a hearing aid evaluation do suggest that he has hearing impairment.  However, there simply is no competent medical evidence demonstrating that the level of his hearing impairment satisfies the regulation criteria for establishing a hearing loss disability for VA purposes at any time.

While the appellant is entirely competent to report his symptoms both current and past (including hearing loss), he has presented no competent clinical evidence of a diagnosis of a hearing loss disability of either ear for VA compensation purposes as required under 38 C.F.R. § 4.85.  The Board finds that the appellant as a lay person, especially in light of his post-service occupational noise exposure while working as a mechanic and a police officer, is not competent to associate his claimed symptoms of hearing loss to his military noise exposure.  Such opinion requires specific medical training and is beyond the competency of the appellant and his representative.  In the absence of evidence indicating that the appellant and his representative have the medical training to render medical opinions, the Board must find that their contentions with regard to a diagnosis of a hearing loss disability to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2012) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the appellant and his representative in support of this claim are not competent evidence of a current hearing loss disability.  

The appellant has been accorded ample opportunity to present competent evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002).  Because the competent evidence of record does not substantiate a current diagnosis of a hearing loss disability in either ear, service connection for a bilateral hearing loss disability is not warranted.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

The Board concludes that the preponderance of the evidence is against the grant of service connection for a bilateral hearing loss disability.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


